Dismissed and Memorandum Opinion filed November 5, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00717-CV

                     ANTHONY SCROGGINS, Appellant

                                         V.

            STRESSFREE PROPERTIES SOLUTIONS, Appellee

              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1065034

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 10, 2015. The notice of
appeal was filed August 10, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On October 8, 2015, this court ordered appellant to pay the appellate filing
fee on or before October 23, 2015, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2